Citation Nr: 1124259	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-29 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from January 1983 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Additional evidence, in the form of a statement from the Veteran, was received at the Board in April 2011.  Accompanying that statement are copies of service treatment records.  No waiver was submitted with this evidence, but the clinical reports were of record at the time of the last adjudication.  In any event, no final decision is being rendered at this time, and thus the RO will have the opportunity to review the record in full.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 10, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal involving the claim of entitlement to an initial compensable rating for bilateral hearing loss be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to the claim of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2010).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In August 10, 2010, correspondence, the Veteran requested withdrawal of the appeal with respect to the claim of entitlement to an initial compensable rating for bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it must be dismissed.


ORDER

The appeal with respect to the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

The Board finds that further development is needed on the claim of entitlement to service connection for hypertension, for the reasons discussed below.

The Veteran was afforded a VA examination in August 2006 prior to discharge from service.  Based on blood pressure readings taken during the examination and on two subsequent days, the examiner stated that hypertension could not be diagnosed with the available information.  The examiner then stated that there was no pathology to render a diagnosis.

However, it is unclear as to whether the examiner reviewed the Veteran's service treatment records, which reflect elevated blood pressure readings and contain a diagnosis of possible, mild, borderline hypertension in February 2002.  Further, VA treatment notes since the VA examination continue to reflect sporadic elevated blood pressure readings.

Given the above, the RO should afford the Veteran another VA examination to determine whether he currently has hypertension and whether it had its onset in or is etiologically related to service.

The RO should also obtain updated VA medical records.  In this regard, the record contains VA treatment notes from the Hampton VA Medical Center (VAMC) through May 1, 2009.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the Veteran's treatment notes from the Hampton VAMC beginning in May 2009.

2.  The RO should then schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current hypertension.  His claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has hypertension.   If the examiner concludes that the Veteran has hypertension, then the examiner should provide an opinion as to whether the hypertension had its onset in or is etiologically related to service.  

Special attention is directed to the service treatment records, which reflect some elevated blood pressure readings and a diagnosis of possible, mild, borderline hypertension in February 2002, as well as VA treatment notes since the last VA examination, which continue to reflect sporadic elevated blood pressure readings.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


